Citation Nr: 1032788	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-48 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a low back disability, to include 
a compression fracture.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1951 to 
December 1953.  The Veteran also served in the Marine Corps 
Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the RO in St. 
Louis, Missouri which denied a petition to reopen the claim for 
service connection for a low back disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	A July 2008 Board decision denied the Veteran's claim of 
entitlement to service connection for a low back disability.

2.	Evidence received since the July 2008 Board decision is 
cumulative of the evidence of record at the time of the July 
2008 denial and does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disability nor does it raise a reasonable 
possibility of substantiating the Veteran's claim of service 
connection.


CONCLUSIONS OF LAW

1.	The July 2008 Board decision which denied the Veteran's claim 
of service connection for a low back disability is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2009).

2.	New and material evidence has not been submitted for the claim 
of entitlement to service connection for a low back disability 
and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's petition to reopen, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in June 2009.  That letter advised the Veteran of the 
information necessary to reopen his claim, and of his and VA's 
respective obligations for obtaining specified types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the appellant be 
given notice of the elements of service connection, the elements 
of new and material evidence, and the reasons for the prior 
denial.  This notice was provided in the June 2009 letter.  The 
June 2009 VCAA letter also included notice that a disability and 
effective date would be assigned if service connection is 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Board also notes the Veteran has requested 
VA get all clinical records from the K-16 Air Base infirmary in 
Yongdungpo showing he was treated there in December 1952 or 
January 1953.  The RO requested inpatient clinical records and 
dispensary records from the base in Yongdungpo and no records 
pertaining to the Veteran were located.  (See response from 
National Personnel Records Center September 2007).  The Board 
finds that the duty to assist is discharged.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii).  The appellant was not afforded an 
examination in association with his petition to reopen.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination and no error exists.  
See id.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.

New and Material Evidence

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim for service connection for a 
low back disability in May 2005.  The claim was denied in a July 
2008 Board decision, of which the appellant was notified in that 
same month.  The July 2008 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7266.  The appellant filed his petition to reopen his 
claim in May 2009.

The Veteran alleges he was injured while stationed in Yongdungpo, 
South Korea in December 1952 or January 1953.  The Veteran 
contends that there was an air raid during which he fell into a 
foxhole and injured his back.  The Veteran alleges his current 
low back disability resulted from this incident and his claim for 
service connection should be granted.

At the time of the July 2008 denial, the evidence of record 
included the Veteran's service treatment records, VA treatment 
records, personal statements, command reports from December 1952 
and January 1953, and a transcripts from a June 2007 DRO hearing.  
The Board determined that there was no evidence to show the 
Veteran suffered from a low back disability prior to service.  
The Board found there was no evidence of continuity of symptoms 
for the claimed low back disability, as the alleged incident 
happened in 1953 and the first diagnosis of a compression 
fracture is in May 2002.  The Board further found that the May 
2002 VA treatment records indicated the Veteran's back problems 
stemmed from a recent fall.  (See Board decision July 2008).

Following his application to reopen his claim, the Veteran 
submitted evidence including personal statements, a command 
report from December 1952, and service treatment records.  The 
Veteran's personal statements reiterated that he suffered a low 
back injury when an air raid occurred in Yongdungpo and he fell 
into a foxhole.  The statements also again requested the VA check 
for clinical records from the K-16 base showing the Veteran was 
treated in December 1952 or January 1953.  The command report 
from December 1952 indicated on December 12 and December 30 there 
was an air attack in the vicinity of the K-14 and K-13 bases, 
which the Veteran contends was only 6 miles from his K-16 base.  
The service treatment records submitted by the Veteran do 
establish a low back disability.  (See Service treatment records 
December 1951).  Reopening is not warranted on the basis of this 
evidence.

The evidence provided by the appellant after the July 2008 Board 
decision is either duplicative of evidence previously considered 
or does not pertain to the grounds of the prior, final denial.  
The Veteran's requests for clinical records from the K-16 base 
infirmary or dispensary were requested by the RO and a formal 
finding indicated no clinical records were available.  (See 
formal finding of unavailability November 2007).  The Veteran's 
personal statements repeat that he was injured during an air raid 
in December 1952 and he suffered a low back disability as a 
result of falling into a foxhole.  However, there is still no 
evidence to show a nexus between his active service and the 
current diagnosis of a low back disability.  The Veteran contends 
he injured his back in December 1952, however even in the 
earliest record of a low back injury, in February 1959, the 
Veteran indicates that his back had not bothered him since 1957, 
which is long after service separation.  (See Report of medical 
history February 1959).  In the June 2007 DRO hearing, the 
Veteran indicated that although he had some flare-ups from 1957 
on, his first recollection of low back pain was in December 2000, 
nearly 50 years after the alleged incident occurred in service.

The command report supplied by the Veteran from December 1952 
indicates an air attack in the vicinity of the K-14 and K-13 
bases.  The records reflect, and the Veteran's own statements 
support, that he was stationed at the K-16 base, which is not 
documented in the air attack.  Furthermore, in the July 2008 
Board decision, the Board found the Veteran had not provided any 
evidence to show that even if he was injured in the December 1952 
attack, it was related to his low back disability which was 
diagnosed in 2002.  While this command report may be new 
evidence, it is not material in that it does not, by itself or 
when considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  In other 
words, there remains no competent evidence of a nexus between the 
alleged injury in 1952 and the diagnosis of a compression 
fracture nearly 50 years later.

The Board also acknowledges that if the VA receives relevant 
service records, which were not part of the claims file at the 
time the final decision was made, the VA will reconsider the 
claim.  See 38 C.F.R. § 3.156(c) (2009).  Here, the Veteran 
provided a command report subsequent to the July 2008 decision.  
However, the Board finds the command report is not relevant to 
the claim of service connection for a low back disability as the 
attack described did not occur at the base the Veteran was 
stationed at and does not provide a nexus between the alleged 
injury and the low back disability diagnosis in 2002.  Id.  As 
such, the Board finds the claims should not be reconsidered.

The Board finds the personal statements by the Veteran, service 
treatment records, and command report are duplicative of his 
claim that his back injury was caused as a result of the December 
1952 air raid.  The Board finds that new and material evidence 
has not been received to prove a nexus between the alleged injury 
in 1952 and the diagnosis of a compression fracture in May 2002.  
The petition to reopen the claim of service connection for a low 
back disability is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's petition to reopen.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the petition must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a low 
back disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


